Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-14-00277-CV

                                    Shawna SILVAS,
                                       Appellant

                                            v.

                              Krystyne F. ALEKSANDER,
                                        Appellee

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-11352
                        Honorable Laura Salinas, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 37.3(b); see also TEX. R.
APP. P. 42.3(c).

      SIGNED June 11, 2014.


                                             _____________________________
                                             Karen Angelini, Justice